Citation Nr: 1625023	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher ratings for cervical spine degenerative joint disease, currently evaluated as 10 percent disabling prior to August 20, 2012 and as 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to June 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for cervical spine degenerative joint disease.  In May 2014, the RO increased the rating to 20 percent for cervical spine degenerative joint disease, effective August 20, 2012.  

In October 2015, a travel board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  During the hearing, the Veteran indicated he would provide additional treatment records and that he waived initial AOJ review of such new evidence.  Subsequently, additional records were received.

The Board notes that during the Veteran's October 2015 hearing, he testified as to problems which he may have felt were due to his service-connected cervical spine disability, including difficulty with his right side, with symptoms shooting into his fingers and foot; eye and vision problems; and sleepiness.  The problems mentioned in this paragraph are not currently recognized by VA as part of the Veteran's service-connected cervical spine degenerative joint disease disability.  

Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a) (2015).  38 C.F.R. § 3.155(a) (2015).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The hearing testimony appears to indicate a desire to apply for VA benefits for the problems mentioned, but it does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  Prior to August 20, 2012, the Veteran did not have forward flexion of the cervical spine limited to 30 degrees or less; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From August 20, 2012, the Veteran does not have forward flexion of his cervical spine limited to 15 degrees or less, or favorable ankylosis of his entire cervical spine.  


CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 10 percent for cervical spine degenerative joint disease prior to August 20, 2012 or in excess of 20 percent for it from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for a higher rating for his service-connected cervical spine degenerative joint disease, which is rated as 10 percent disabling prior to August 20, 2012 and as 20 percent disabling from that date, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran filed the current claim for increased rating in March 2008.  Cervical spine degenerative arthritis is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides that:

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 rating.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1) to the Formula indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 U.S.C.A. § 4 .45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

On VA examination in May 2008, the Veteran complained of a pressure type of pain at the base of his cervical spine that radiated into both trapezius muscles and into the occipital area.  He denied periods of flare-up and noted no numbness, weakness, bowel, or bladder incontinence.  He had had no incapacitating episodes in the last 12 month period.  Examination showed a normal gait.  The Veteran was tender in the spinous processes and paraspinous musculature of the cervical region, but he had no paraspinous muscle spasm.  Cervical spine forward flexion and backward extension were each to 45 degrees with pain throughout.  Right and left lateral rotation were to 50 and 45 degrees, respectively, each with pain throughout.  Right and left lateral flexion were to 15 degrees and 20 degrees, respectfully, both with pain throughout.  Motor strength was intact in the upper extremities.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on spine function.  The diagnoses were mild degenerative joint disease with degenerative disc disease of the cervical spine, both producing myofascial syndromes.  

On VA examination on August 20, 2012, the Veteran complained of constant daily sharp, stabbing neck pains and stiffness, with radiation down the left arm with gripping.  Examination revealed neck forward flexion to 30 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to 65 degrees, and left lateral rotation to 55 degrees, with painful motion beginning at the endpoints.  The Veteran was able to perform repetitive use testing with no additional limitation in the range of motion.  He had no localized tenderness, pain to palpation, or guarding or muscle spasm of the cervical spine.  He had no muscle atrophy, and no radicular pain or other symptoms due to radiculopathy.  He had no other neurologic abnormalities related to a cervical spine condition, such as bowel or bladder problems.  He had no intervertebral disc syndrome or incapacitating episodes.  He reported that in the past year, he had missed work about 36 times due to neck disease, and had left work early 7 times because of it.  

The Veteran provided chiropractic records dated from 2011 to 2013 which note cervical pain at a 1 out of 10 and at times a 4 out of 10.
  
On VA examination in June 2014, the Veteran complained of neck pain that would limit his activity.  He stated that there were days when he is unable to rotate his cervical spine and it is difficult to look over his shoulder to see behind him.  He stated that there were times when his neck was so bad that when he went to work, he tried to do as little as possible.  The Veteran stated that flare-ups impacted the function of his cervical spine.  The examiner stated that a flare-up was not present at the time of the examination, and that it would thus be speculative to express in terms the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.  On examination, the Veteran forward flexed his cervical spine to 45 degrees, and extended it to 40 degrees, both with no objective evidence of painful motion.  Right and left lateral flexion were to 30 degrees, with painful motion beginning at 25 degrees bilaterally.  Right and left lateral rotation were to 70 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions, without any additional limitation of motion.  He had function loss manifested by less movement than normal, and pain on movement.  The Veteran had no localized tenderness to palpation in the cervical spine joints or tissues, and did not have cervical spine muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  He had no muscle atrophy or radicular pain or signs or symptoms due to radiculopathy.  There was no ankylosis of his cervical spine.  

Private chiropractic records from 2015 note range of motion findings; 5/5 motor strength; and normal sensation testing.

An April 2016 treatment record noted complaint of upper extremity weakness and worsening symptoms over the last three years.  MRI of the cervical spine showed anterior cord compression from C3-C5 and cervical spondylosis with stenosis at C5/C6.  Musculoskeletal evaluation revealed normal inspection and palpation of the cervical spine without tenderness.  The range of motion was noted to be within normal limits.  Muscle strength testing was 5/5 except at hand grip.  Special tests for nerve root disease were negative.  Neurologic evaluation revealed symmetrical deep tendon reflexes and sensory testing for pain, light touch, and position is intact.  The care plan suggested surgical intervention.+

Based on the evidence, the Board concludes that prior to August 20, 2012, a rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical spine degenerative joint disease, as the Veteran did not have forward flexion of his cervical spine to 30 degrees or less; his combined range of motion of his cervical spine was greater than 170 degrees; and he did not have muscle spasm or guarding severe enough to result in scoliosis, reversed lordosis, or abnormal kyphosis.  The 2008 VA examination showed cervical spine flexion to 45 degrees; a combined range of motion to 175 degrees, and a normal gait.  No abnormal spinal contour or vertebral body fracture was claimed or shown.  The provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist.  The May 2008 VA examination showed no paraspinous muscles spasm, intact motor strength; and no effect of incoordination, fatigue, weakness, or lack of endurance on spine function.  

The Board also concludes, based on the evidence, that a rating in excess of 20 percent is not warranted for cervical spine degenerative joint disease from August 20, 2012, as the Veteran does not have cervical spine forward flexion to 15 degrees or less, or ankylosis of his entire cervical spine.  The August 20, 2012 and June 2014 VA examinations show cervical spine flexion to 30 and 45 degrees, respectively, and they also show that he did not have ankylosis of his entire cervical spine.  He had significant range of motion on both examinations and the examiner in 2014 indicated that he had no ankylosis.  While recent private treatment records included MRI findings, range of motion was noted to be within normal limits, muscle strength testing was mostly 5/5, special tests for nerve root disease were negative, and neurologic evaluation was essentially normal.  Accordingly, a separate, compensable rating for associated objective neurologic abnormalities is not warranted.

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist.  On VA examination in August 2012, the Veteran was able to perform repetitive-use testing with no additional limitation in the range of motion, and he had no muscle atrophy.  On VA examination in June 2014, the Veteran was able to perform repetitive-use testing with 3 repetitions, without any additional limitation of motion, and he had no muscle spasm.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disability.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorder at issue according to the appropriate diagnostic rating criteria.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected cervical spine degenerative joint disease.  The symptoms and impairment caused by it are specifically contemplated by the schedular rating criteria including 38 C.F.R. § 4.40, 4.45.  These include impairment caused by pain, limitation of motion, weakness, and other related factors.  No symptoms other than those listed in the rating criteria are claimed or shown.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected cervical spine degenerative joint disease has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the collective impact of the disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, during the Veteran's October 2015 hearing, he indicated that although he takes extensive time off for medical reasons, he remains a full time employee of the Post Office.  He testified that his income did not fall below the poverty level, indicating his employment was not marginal.  FMLA paperwork provided by the Veteran attributes his medical issues to his back as well as his neck and specifies that his periods of incapacity are due to "1-3 episodes of back pain per month lasting 1-3 days."  In light of the evidence of record, the Board concludes that there is no evidence of unemployability due to the disability at issue.  Further consideration of TDIU is not warranted.

In light of the above, a rating in excess of 10 percent for cervical spine degenerative joint disease prior to August 20, 2012 or in excess of 30 percent for it from that date is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  While the benefits sought on appeal are denied, the Board thanks the Veteran for his long period of honorable service to this country.  


ORDER

Higher ratings for cervical spine degenerative joint disease, currently evaluated as 10 percent disabling prior to August 20, 2012 and as 20 percent disabling from that 
date, are denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


